1    ROGERS JOSEPH O’DONNELL
     Robert S. Metzger (State Bar No. 81294)
2    rmetzger@rjo.com
     Merri A. Baldwin (State Bar No. 141957)
3    mbaldwin@rjo.com
     Joshua M. Deitz (State Bar No. 267454)
4    jdeitz@rjo.com
     Stephen L. Bacon
5    sbacon@rjo.com (admitted pro hac vice)
     311 California Street
6    San Francisco, California 94104
     Telephone: 415.956.2828
7    Facsimile: 415.956.6457
8    Attorneys for Defendant
     AEROMETALS, INC.
9
10
                                   UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12
13   MD HELICOPTERS, INC.,                                   Case No. 2:16-cv-02249-TLN-AC
14                           Plaintiff,                      ORDER GRANTING REQUEST TO
                                                             FILE UNDER SEAL DOCUMENTS IN
15           vs.                                             SUPPORT OF AEROMETALS, INC.’S
                                                             MOTION FOR JUDGMENT ON THE
16   AEROMETALS, INC.,                                       PLEADINGS OR, IN THE
                                                             ALTERNATIVE, TO STAY ALL
17                           Defendant.                      PROCEEDINGS
18                                                           Date: May 16, 2019
                                                             Time: 2:00 p.m.
19                                                           Ctrm: 2, 15th Fl.
20                                                           The Honorable Troy L. Nunley
21
22
             Good cause appearing, Defendant Aerometals, Inc.’s Request to File Under Seal
23
     Documents in Support of its Motion for Judgment on the Pleadings or, in the Alternative, to
24
     Stay All Proceedings pursuant to Local Rule 141 is GRANTED.
25
             The Clerk of the Court is directed to file under seal the following documents:
26
             • the unredacted Memorandum of Points and Authorities as well as Exhibits 3-9 to
27
                   the Declaration of Stephen L. Bacon filed in support of Defendant’s Motion for
28
                                                                                                           Page 1
      Case No.: 2:16-cv-02249-TLN-AC Order Granting Request to File Under Seal Documents in Support
                                     of Aerometals’ Motion for Judgment on the Pleadings or to Stay Proceedings
                                                                                                          489087.1
1                Judgment on the Pleadings or, in the Alternative, to Stay All Proceedings.
2            These documents shall remain sealed during the duration of this litigation pursuant to
3    the terms of the Protective Order unless the confidentiality designations are withdrawn or
4    ordered removed.
5            IT IS SO ORDERED.
6
7    Dated: May 1, 2019
8
9
10                                              Troy L. Nunley
11                                              United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                                           Page 2
      Case No.: 2:16-cv-02249-TLN-AC Order Granting Request to File Under Seal Documents in Support
                                     of Aerometals’ Motion for Judgment on the Pleadings or to Stay Proceedings
                                                                                                          489087.1
                                            PROOF OF SERVICE
1                                             [FRCivP 5(b)]
2           I, Kate A. Christensen, state: My business address is 311 California Street, 10th
     Floor, San Francisco, CA 94104. I am employed in the City and County of San Francisco
3    where this service occurs or mailing occurred.
4           I hereby certify that on May 1, 2019 I electronically filed the foregoing document with
     the United States District Court, Eastern District of California by using the CM/ECF system.
5
      [PROPOSED] ORDER GRANTING REQUEST TO FILE UNDER SEAL EXHIBITS
6       IN SUPPORT OF AEROMETALS INC.’S MOTION FOR JUDGMENT ON THE
         PLEADINGS OR, IN THE ALTERNATIVE, TO STAY ALL PROCEEDINGS
7
             I certify that the following parties or their counsel of record are registered as ECF
8    Filers and that they will be served by the CM/ECF system:
9    NAMES AND ADDRESSES OF PARTIES SERVED:
10   William D. Janicki                                   William R. Black
     William Christopher Dalton                           MD Helicopters, Inc.
11   LeClairRyan LLP                                      4555 East McDowell Road
     400 Capitol Mall, Ste. 1500                          Mesa, AZ 85215
12   Sacramento, CA 95814                                 Telephone: 480-346-6410
     916-246-1140                                         Facsimile: 480-346-6410
13   Fax: 916-246-1155                                    william.black@mdhelicopters.com
     William.Janicki@leclairryan.com
14   Chris.Dalton@leclairryan.com
15   I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct and that this declaration was executed this date at San
16   Francisco, California.
17   Dated: May 1, 2019
                                                           Kate A. Christensen, PLS
18
19
20
21
22
23
24
25
26
27
28
                                                                                                           Page 3
      Case No.: 2:16-cv-02249-TLN-AC Order Granting Request to File Under Seal Documents in Support
                                     of Aerometals’ Motion for Judgment on the Pleadings or to Stay Proceedings
                                                                                                          489087.1
